DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/28/2021.

Examiner's Statement of reason for Allowance

Claims 1-4 and 6-11 renumbered as 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of feeding back acknowledgement/negative- acknowledgement (ACK/NACK) by a receiving device in a wireless communication system, the method comprising: receiving data from a transmitting device; and feeding back ACK/NACK for the data to the transmitting device, wherein a resource size of one or more resources allocated for transmitting the ACK/NACK is determined based on a distance between the transmitting device and the receiving device, wherein, based on the ACK/NACK being transmitted in the form of a sequence, an ACK/NACK sequence is determined based on the resource size of the one or more resources allocated for transmitting the ACK/NACK, wherein a smallest length of an ACK/NACK sequence transmitted on a smallest resource of a smallest resource size is used as a unit, wherein the smallest resource is configured among the one or more resources allocated for transmitting the ACK/NACK, and wherein a length of an 
The closest prior art, as previously recited, Lee et al. (US 2015/0282197 A1), Malladi et al. (US 8,787,344 B2), Gonzalves et al. (2018/036726 A1), are also generally directed to various aspects of allocating a feedback resource for transmission of a feedback signal to a base station (BS) in view of distances between BSs or user equipments (UEs).  However, none of Lee, Malladi, Gonzalves, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10 and 11.  For example, none of the cited prior art teaches or suggest the steps of based on the ACK/NACK being transmitted in the form of a sequence, an ACK/NACK sequence is determined based on the resource size of the one or more resources allocated for transmitting the ACK/NACK, wherein a smallest length of an ACK/NACK sequence transmitted on a smallest resource of a smallest resource size is used as a unit, wherein the smallest resource is configured among the one or more resources allocated for transmitting the ACK/NACK, and wherein a length of an ACK/NACK sequence transmitted on a resource allocated for transmitting the ACK/NACK larger than the smallest resource corresponds to a multiple of the unit.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478